                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

JEROME WEATHINGTON                                                                   PLAINTIFF

V.                                                   CIVIL ACTION NO. 4:17-CV-00020-DAS

DONOVAN CLARK, et al.                                                            DEFENDANTS

                ORDER DISMISSING DEFENDANT JONATHAN BREWER
                              WITHOUT PREJUDICE

       On April 2, 2018, this Court ordered that process issue for Defendant Jonathan Brewer.

Doc. #27. On May 9, 2018, the summons was returned unexecuted, stating that certified mail

had been returned “unable to forward-discharged from probation.” Doc. #32. On May 31, 2018,

the Clerk of Court sent correspondence notifying Plaintiff that Defendant Brewer had not been

served with process. Doc. #34. Since that time, Plaintiff has taken no action to prosecute his

case as to Defendant Brewer. On September 19, 2019, this Court entered an order directing

Plaintiff to show cause within thirty (30) days why his complaint against Defendant Brewer

should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). Doc. # 43. Plaintiff

has failed to respond and the deadline for compliance has passed. Accordingly, the Court finds

that Plaintiff’s complaint against Defendant Jonathan Brewer is hereby DISMISSED without

prejudice.

       SO ORDERED this, the 22nd day of October, 2019.

                                                    /s/ David A. Sanders
                                                    DAVID A. SANDERS
                                                    UNITED STATES MAGISTRATE JUDGE
